Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specification

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
162, FIGS. 1-2, and
164, FIGS. 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 10-11, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arvelo et al. [US PG PUB 20050068739] (hereinafter Arvelo) and further in view of Damaraju et al. [US PAT 10509447] (hereinafter Damaraju).

Regarding claim 1, the invention of Arvelo teaches,
an integrated circuit assembly (Fig. 9), comprising: 
an electronic substrate (1, Fig. 9, Para. 38); 
at least one integrated circuit device (31, Fig. 9, Para. 38) electrically attached to the electronic substrate (attached via interconnections 2, Fig. 9, Para. 24); 
at least one heat dissipation device (7/18/22, Fig. 9) attached to the electronic substrate (1, Fig. 9, Para. 38), wherein the at least one heat dissipation device comprises a phase change material (18 [wherein structure may be a phase change material], Fig. 9, Para. 38) within a containment chamber (contained by cap 22 and sealant 7, Fig. 9).
The invention of Arvelo does not specifically teach,
at least one heat transfer structure formed in or on the electronic substrate, wherein the at least one heat transfer structure extends between and thermally contacts the at least one integrated circuit device and the at least one heat dissipation device.
However, it is noted that Arvelo does mention, 
a heat transfer structure (20, Fig. 9, Para. Para. 39) thermally connected to the electronic substrate (1, Fig. 9, Para. 38).  However, the heat transfer structure does not appear to be between the at least one integrated circuit device (31, Fig. 9, Para. 38) and the at least one heat dissipation device (7/18/22, Fig. 9).  Furthermore, the invention of Arvelo also teaches, a thermally conductive material (18 [wherein material may be a phase change material], Fig. 9, Para. 40) disposed on the containment chamber (contained by cap 22 [which may also be a phase change material, Para. 38] and sealant 7, Fig. 9).
Referring to the invention of Damaraju, Damaraju analogously teaches,
an integrated circuit assembly (400, Fig. 4), comprising: 
an electronic substrate (403, Fig. 4, Col. 6, Lin. 20); 
at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) electrically attached to the electronic substrate (403, Fig. 4, Col. 6, Lin. 20); 
at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20) attached to the electronic substrate, wherein the at least one heat dissipation device comprises a phase change material (407, Fig. 4, Col. 6, Lin. 21) within a containment chamber (contained within inner wall of 405 and outer wall of 409, Fig. 4); and 
at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) formed in or on the electronic substrate (403, Fig. 4, Col. 6, Lin. 20), wherein the at least one heat transfer structure extends between and thermally contacts the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) and the at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phase change material into the heat dissipation device for the purpose of efficient heat management and transfer such as storing and releasing large amounts of thermal energy between said components.  Furthermore, it would be prima facie obvious to use a thermally activated phase change material for its intended use in heat transfer as taught by the prior art of record (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 [1945]; MPEP § 2144.07).  

Regarding claim 2, the modified invention of Arvelo teaches,
the integrated circuit assembly of claim 1 (Fig. 9), wherein the at least one integrated circuit device (31, Fig. 9, Para. 38) thermally contacts the at least one integrated circuit device (through a plurality of interconnects 2 contacting devices 3 and 31, Fig. 9) through at least one interconnect (2, Fig. 9, Para. 24).

Regarding claim 8, the modified invention of Arvelo teaches,
the integrated circuit assembly of claim 1 (Fig. 9), the at least one integrated circuit device (31, Fig. 9, Para. 38).
The modified invention of Arvelo does not specifically teach, 
wherein the at least one heat transfer structure comprises a single structure substantially surrounding the at least one integrated circuit device.
Referring to the invention of Damaraju, Damaraju teaches, 
the integrated circuit assembly of claim 1, wherein the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) comprises a single structure substantially surrounding the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a heat transfer structure surrounding an integrated circuit to efficiently dissipate heat.  It would have been obvious to try through routine experimentation in order to optimize the target function of the device (i.e. increasing paths, directions, or space for efficient thermal exchange) as taught by the prior art of record (see MPEP § 2144.05).  In addition, since the device is comprised of a material for thermal energy transfer, the structure would have been known to be ideal for the intended function due to its low thermal resistance (see MPEP § 2144.07).

Regarding claim 9, the modified invention of Arvelo teaches, 
the integrated circuit assembly of claim 1 (Fig. 9), wherein the at least one integrated circuit device (31, Fig. 9, Para. 38) includes a plurality of sides (Fig. 14).
The modified invention of Arvelo does not appear to specifically teach, 
wherein the at least one heat transfer structure comprises at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device and the at least one heat dissipation device.
Referring to the invention of Damaraju, Damaraju teaches,
the integrated circuit assembly of claim 1 (400, Fig. 4), wherein the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) includes a plurality of sides and wherein the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) comprises at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) and the at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20; wherein 409 is between 405/407 and 409, Fig. 4).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the structure of the heat transfer structure to contact the integrated circuit device and heat dissipation to device for the intended end function of the structure (i.e. removal of heat or thermal energy from the integrated chip throughout the thermal transfer to the heat dissipation device for optimal operation of the complete device.  In addition, the prior art of record specifically teaches the said structural arrangement for the purpose of discharging thermal energy (see MPEP § 2144.07).

Regarding claim 10, the modified invention of Arvelo teaches,
an electronic system, comprising: 
a board (printed circuit board, Para. 24); and 
an integrated circuit package electrically attached to the board (attached carrier/substrate 1 [Fig. 9] to printed circuit card [not shown] through LGA, CGA, BGA or other interconnection types 4, Para. 24), wherein the integrated circuit package comprises: 
an electronic substrate (1, Fig. 9, Para. 38); 
at least one integrated circuit device (31, Fig. 9, Para. 38) electrically attached to the electronic substrate (attached via interconnections 2, Fig. 9, Para. 24); 
at least one heat dissipation device (9/18/20/22, Fig. 9) attached to the electronic substrate (1, Fig. 9, Para. 38), wherein the at least one heat dissipation device comprises a phase change material within a containment chamber (contained by cap 22 [which may also be a phase change material, Para. 38] and sealant 7, Fig. 9).
The invention of Arvelo does not specifically teach,
at least one heat transfer structure formed in or on the electronic substrate, wherein the at least one heat transfer structure extends between and thermally contacts the at least one integrated circuit device and the at least one heat dissipation device.
However, it is noted that Arvelo does mention, 
a heat transfer structure (20, Fig. 9, Para. Para. 39) thermally connected to the electronic substrate (1, Fig. 9, Para. 38).  However, the heat transfer structure does not appear to be between the at least one integrated circuit device (31, Fig. 9, Para. 38) and the at least one heat dissipation device (7/18/22, Fig. 9).  Furthermore, the invention of Arvelo also teaches, a thermally conductive material (18 [wherein material may be a phase change material], Fig. 9, Para. 40) disposed on the containment chamber (contained by cap 22 [which may also be a phase change material, Para. 38] and sealant 7, Fig. 9).
Referring to the invention of Damaraju, Damaraju analogously teaches the limitations of claim 10, wherein, 
at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) formed in or on the electronic substrate (403, Fig. 4, Col. 6, Lin. 20), wherein the at least one heat transfer structure extends between and thermally contacts the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) and the at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20). 
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phase change material into the heat dissipation device for the purpose of efficient heat management and transfer such as storing and releasing large amounts of thermal energy between said components.  Furthermore, it would be prima facie obvious to use a thermally activated phase change material for its intended use in heat transfer as taught by the prior art of record (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 [1945]; MPEP § 2144.07).  

Regarding claim 11, the modified invention of Arvelo teaches,
the electronic system of claim 10 (Fig. 9), wherein the at least one integrated circuit device (31, Fig. 9, Para. 38) thermally contacts the at least one integrated circuit device (through a plurality of interconnects 2 contacting devices 3 and 31, Fig. 9) through at least one interconnect (2, Fig. 9, Para. 24).

Regarding claim 17, the modified invention of Arvelo teaches,
the electronic system of claim 10 (Fig. 9), the at least one integrated circuit device (31, Fig. 9, Para. 38).
The modified invention of Arvelo does not specifically teach, 
wherein the at least one heat transfer structure comprises a single structure substantially surrounding the at least one integrated circuit device.
Referring to the invention of Damaraju, Damaraju teaches, 
the electronic system of claim 10 (400, Fig. 4), wherein the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) comprises a single structure substantially surrounding the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a heat transfer structure surrounding an integrated circuit to efficiently dissipate heat.  It would have been obvious to try through routine experimentation in order to optimize the target function of the device (i.e. increasing paths, directions, or space for efficient thermal exchange) as taught by the prior art of record (see MPEP § 2144.05).  In addition, since the device is comprised of a material for thermal energy transfer, the structure would have been known to be ideal for the intended function due to its low thermal resistance (see MPEP § 2144.07).

Regarding claim 18, the modified invention of Arvelo teaches,
the electronic system of claim 10 (Fig. 9), wherein the at least one integrated circuit device (31, Fig. 9, Para. 38) includes a plurality of sides (Fig. 14).
The modified invention of Arvelo does not appear to specifically teach, 
wherein the at least one heat transfer structure comprises at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device and the at least one heat dissipation device.
Referring to the invention of Damaraju, Damaraju teaches,
the electronic system of claim 10 (400, Fig. 4), wherein the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) includes a plurality of sides and wherein the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) comprises at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device and the at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20; wherein 409 is between 405/407 and 409, Fig. 4).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the structure of the heat transfer structure to contact the integrated circuit device and heat dissipation to device for the intended end function of the structure (i.e. removal of heat or thermal energy from the integrated chip throughout the thermal transfer to the heat dissipation device for optimal operation of the complete device.  In addition, the prior art of record specifically teaches the said structural arrangement for the purpose of discharging thermal energy (see MPEP § 2144.07).

Regarding claim 19, the invention of Arvelo teaches,
a method of fabricating an integrated circuit assembly (Fig. 9), comprising: 
forming an electronic substrate (1, Fig. 9, Para. 38); 
forming at least one integrated circuit device (31, Fig. 9, Para. 38); 
electrically attaching the at least one integrated circuit device (31, Fig. 9, Para. 38) to the electronic substrate (attached via interconnections 2, Fig. 9, Para. 24); 
disposing a phase change material (18 [wherein structure may be a phase change material], Fig. 9, Para. 38) adjacent the at least one sidewall; 
wherein the at least one sidewall, at least a portion of the at least one heat transfer structure, and the at least one capping structure define a containment chamber and wherein the phase change material (18 [wherein structure may be a phase change material], Fig. 9, Para. 38) is within the containment chamber (contained by cap 22 and sealant 7, Fig. 9).
The invention of Arvelo does not appear to specifically teach in order, 
forming at least one heat transfer structure in or on the electronic substrate; 
forming at least one sidewall extending from at least a portion of the at least one heat transfer structure;
disposing a phase change material (18 [wherein structure may be a phase change material], Fig. 9, Para. 38) adjacent the at least one sidewall; and 
attaching a capping structure to the at least one sidewall; 
However, it is noted that Arvelo does mention, 
a heat transfer structure (20, Fig. 9, Para. Para. 39) thermally connected to the electronic substrate (1, Fig. 9, Para. 38).  However, the heat transfer structure does not appear to be between the at least one integrated circuit device (31, Fig. 9, Para. 38) and the at least one heat dissipation device (7/18/22, Fig. 9).  Furthermore, the invention of Arvelo also teaches, a thermally conductive material (18 [wherein material may be a phase change material], Fig. 9, Para. 40) disposed on the containment chamber (contained by cap 22 [which may also be a phase change material, Para. 38] and sealant 7, Fig. 9).  
Referring to the invention of Damaraju, Damaraju analogously teaches,
forming an electronic substrate (403, Fig. 4, Col. 6, Lin. 20);
electrically attaching the at least one integrated circuit device to the electronic substrate (integrated circuit 401 is mounted to printed circuit board 403, Fig. 4, Col. 6, Lin. 20; see also 501, Fig. 5, Col. 6, Lin. 41); 
disposing a phase change material adjacent the at least one sidewall (phase change material 407 is deposited, Col. 6, Lin. 21; see also 505 wherein PCM is injected, Col. 6, Lin. 63); and 
attaching a capping structure to the at least one sidewall (outer wall of shield can 405 is disposed, sealing the volume of phase change material 407, Col. 6, Lin. 21; see also 507 wherein shield can Is sealed after phase change material is applied, Fig. 5, Col. 7, Lin. 7); 
wherein the at least one sidewall, at least a portion of the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24), and the at least one capping structure define a containment chamber (wherein the shield can 405 forms sidewalls and capping structure, Fig. 4) and wherein the phase change material is within the containment chamber (wherein phase change material 407 is contained within inner wall of 405 and outer wall of 409, Fig. 1, Col. 5, Lin. 52-60).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the cavity or containment chamber, fill with phase change material, and seal in order to minimize fabrication costs (i.e. time, components, energy expenditure) in attaining the end structure.  It would have been obvious to make the heat dissipation device either continuous or separable in parts in order to facilitate fabrication of the intended enclosed structure (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]; see MPEP § 2144.04).  Furthermore, it is prima facie obvious to emplace sidewalls or integrated chips in either order to attain the end structure wherein the integrated chip is surrounded by enclosed phase change material for thermal exchange (In re Burhans, 154 F.2d 690, 69 USPQ 330 [CCPA 1946]; see MPEP §2144.04).
In addition, it would also have been obvious to incorporate a phase change material into the heat dissipation device for the purpose of efficient heat management and transfer such as storing and releasing large amounts of thermal energy between components.  Furthermore, in the case of selecting a phase change material for its intended use in heat transfer is a prima facie case of obviousness (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 [1945]; MPEP § 2144.07).  

Regarding claim 25, the modified invention of Arvelo teaches,
forming the at least one integrated circuit device includes (31, Fig. 9, Para. 38) forming a plurality of sides of the integrated circuit device and the at least one heat dissipation device (9/18/20/22, Fig. 9).
The modified invention of Arvelo does not appear to specifically teach,
wherein forming the at least one heat transfer structure comprises forming at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device.
Referring to the invention of Damaraju, Damaraju teaches in another embodiment,
the method of claim 19, wherein forming the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) includes forming a plurality of sides of the integrated circuit device and wherein forming the at least one heat transfer structure (409, Fig. 4, Col. 6, Lin. 24) comprises forming at least one heat transfer structure extending between each of the plurality sides of the at least one integrated circuit device (401, Fig. 4, Col. 6, Lin. 20) and the at least one heat dissipation device (405/407, Fig. 4, Col. 6, Lin. 20).
In view of such combined teachings of Arvelo and Damaraju,
it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the structure of the heat transfer structure to contact the integrated circuit device and heat dissipation to device for the intended end function of the structure (i.e. removal of heat or thermal energy from the integrated chip throughout the thermal transfer to the heat dissipation device for optimal operation of the complete device.  In addition, the prior art of record specifically teaches the said structural arrangement for the purpose of discharging thermal energy (see MPEP § 2144.07).

Claims 3-6, 12-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arvelo, in view of Damaraju, and further in view of Chu et al. [US PAT 5394299] (hereinafter Chu).

Regarding claim 3, the modified invention of Arvelo teaches,
the integrated circuit assembly of claim 1 (Fig. 9), wherein the at least one heat dissipation device (9/18/20/22, Fig. 9) comprises an inner sidewall (interior surface of 22, Fig. 9) surrounding the at least one integrated circuit device (31, Fig. 9, Para. 38) and an outer sidewall (exterior surface of 22, Fig. 9) surrounding the inner sidewall, and a capping structure (upper side of 22 covering, Fig. 9) extending between the inner wall and the outer wall (Fig. 9).
Referring to the invention of Chu, Chu analogously teaches,
the integrated circuit assembly of claim 1 (Figs. 2-3, and 4), wherein the at least one heat dissipation device (12, Figs. 8 and 10, Col. 11, Lin. 12) comprises an inner sidewall surrounding the at least one integrated circuit device (inner portion of 12, identified by flow paths 82 surrounding chips 112, Figs. 8 and 10, Col. 11, Lin. 12) and an outer sidewall surrounding the inner sidewall (outer portion of 12, identified by flow paths 82, Figs. 8 and 10, Col. 11, Lin. 12), and a capping structure extending between the inner wall and the outer wall (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12).
In view of such combined teachings of Arvelo and Chu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to make the heat dissipation device either continuous or separable in parts as taught by the prior art of record (i.e. before, during, or after with or without a thermal layer and/or forming the heat dissipation device enclosure in different layers) in order to facilitate fabrication of the intended enclosed structure (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]; see MPEP § 2144.04).  

Regarding claim 4, the modified invention of Arvelo teaches,
the integrated circuit assembly of claim 1 (Fig. 9), wherein the capping structure (upper side of 22 covering, Fig. 9) extends over the integrated circuit device (31, Fig. 9, Para. 38).
The invention of Chu, also analogously teaches,
the integrated circuit assembly of claim 1 (Figs. 2-3, and 4), wherein the capping structure extends over the integrated circuit device (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12).
In view of such combined teachings of Arvelo and Chu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the capping structure over the IC device to facilitate the intended cooling or transfer of thermal energy from the IC device throughout the structure.  Furthermore, it would have been obvious to utilize a thermally conductive material in or on the capping layer as taught by the prior art of record for the intended thermal properties (i.e. heat transfer) for the intended use of the device (see MPEP § 2144.04 and § 2144.07).

Regarding claim 5, the modified invention of Arvelo teaches,
the integrated circuit assembly of claim 4 (Fig. 9), wherein the capping structure (upper side of 22 covering, Fig. 9) is in thermal contact with the integrated circuit device (31, Fig. 9, Para. 38) by a thermal interface material (18 [wherein material may be a phase change material], Fig. 9, Para. 40) disposed therebetween.
Referring to the invention of Chu, Chu teaches, 
the integrated circuit assembly of claim 4 (Figs. 2-3, and 4), wherein the capping structure (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12) is in thermal contact with the integrated circuit device (112, Figs. 8 and 10, Col. 11, Lin. 12) by a thermal interface material disposed therebetween (114, with thermally conductive paste 188, Fig. 10, Col. 12, Lin. 6).
In view of such combined teachings of Arvelo and Chu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a structure such as the thermal interface to ensure thermal contact for transfer of heat from the integrated circuit device throughout the structure to transfer heat.  Furthermore, it would have been obvious to utilize a thermally conductive material in or on the capping layer as taught by the prior art of record for the intended thermal properties (i.e. heat transfer) for the intended use of the device (see MPEP § 2144.04 and § 2144.07).

Regarding claim 6, the modified invention of Arvelo does not appear to specifically teach,
wherein the at least one heat dissipation device includes a plurality of containment chambers.
Referring to the invention of Chu, Chu teaches,
wherein the at least one heat dissipation device (12, Figs. 8 and 10, Col. 11, Lin. 12) includes a plurality of containment chambers (network of flow paths 82, Figs. 8-10, Col. 11, Lin. 12; see also wherein inflow and outflow may be used).
In view of such combined teachings of Arvelo and Chu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to make containment chambers separable to control parameters such as thermal properties at different sections of the device through separate chambers.  In addition, separable chambers may have also been used to facilitate fabrication steps (MPEP § 2144.04).

Regarding claim 20, the modified invention of Arvelo teaches,
the method of claim 19 (Fig. 9), wherein the at least one integrated circuit device (31, Fig. 9, Para. 38) thermally contacts the at least one integrated circuit device (through a plurality of interconnects 2 contacting devices 3 and 31, Fig. 9) through at least one interconnect (2, Fig. 9, Para. 24).

Regarding claim 21, the modified invention of Arvelo does not appear to teach,
wherein forming at least one sidewall comprises forming an inner sidewall surrounding the at least one integrated circuit device and forming an outer sidewall surrounding the inner sidewall, and forming a capping structure extending between the inner wall and the outer wall.
Referring to the invention of Chu, Chu teaches,
the method of claim 19, wherein forming at least one sidewall comprises forming an inner sidewall surrounding the at least one integrated circuit device (inner portion of 12, identified by flow paths 82 surrounding chips 112, Figs. 8 and 10, Col. 11, Lin. 12) and forming an outer sidewall surrounding the inner sidewall (outer portion of 12, identified by flow paths 82, Figs. 8 and 10, Col. 11, Lin. 12), and forming a capping structure extending between the inner wall and the outer wall (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12).
Furthermore, the invention Damaraju of analogously teaches the limitations of claim 19.
In view of such combined teachings of Arvelo and Chu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to make the heat dissipation device either continuous or separable in parts as taught by the prior art of record (i.e. before, during, or after with or without a thermal layer and/or forming the heat dissipation device enclosure in different layers) in order to facilitate fabrication of the intended enclosed structure (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]; see MPEP § 2144.04).  

Regarding claim 22, the modified invention of Arvelo teaches,
the method of claim 21, wherein forming the capping structure comprises forming the capping structure (upper side of 22 covering, Fig. 9) to extend over the integrated circuit device (31, Fig. 9, Para. 38), and further comprises thermally contacting the capping structure with the integrated circuit device by disposing a thermal interface material therebetween (18 [wherein material may be a phase change material], Fig. 9, Para. 40).
Referring to the invention of Chu, Chu analogously teaches, 
the method of claim 21, wherein forming the capping structure (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12) comprises forming the capping structure to extend over the integrated circuit device (upper portion of 12, ceiling flow path 82, Figs. 8 and 10, Col. 11, Lin. 12), and further comprises thermally contacting the capping structure with the integrated circuit device (112, Figs. 8 and 10, Col. 11, Lin. 12) by disposing a thermal interface material therebetween (114 [see also thermally conductive paste 118], Fig. 10, Col. 12, Lin. 6).
In view of such combined teachings of Arvelo and Chu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a structure such as the thermal interface to ensure thermal contact for transfer of heat from the integrated circuit device throughout the structure to transfer heat.  Furthermore, it would have been obvious to utilize a thermally conductive material in or on the capping layer as taught by the prior art of record for the intended thermal properties (i.e. heat transfer) for the intended use of the device as well as forming said structure continuous or separable in parts in order to facilitate fabrication of the intended enclosed structure (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]; see MPEP § 2144.04 and § 2144.07).

Regarding claim 23, the modified invention of Arvelo does not appear to specifically teach,
wherein the at least one heat dissipation device includes a plurality of containment chambers.
Referring to the invention of Chu, Chu teaches,
wherein the at least one heat dissipation device (12, Figs. 8 and 10, Col. 11, Lin. 12) includes a plurality of containment chambers (network of flow paths 82, Figs. 8-10, Col. 11, Lin. 12; see also wherein inflow and outflow may be used).
In view of such combined teachings of Arvelo and Chu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to make containment chambers separable to control parameters such as thermal properties at different sections of the device through separate chambers.  In addition, separable chambers may have also been used to facilitate fabrication steps (MPEP § 2144.04).

Allowable Subject Matter

Claims 7, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 7, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein another containment chamber of the plurality of containment chambers contains a different phase change material,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 16, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein another containment chamber of the plurality of containment chambers contains a different phase change material,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 24, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein another containment chamber of the plurality of containment chambers contains a different phase change material,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Cripe et al.			[US PG PUB 20090279259]
Iseki et al.			[US PG PUB 20020036345]
Jang et al. 			[US PG PUB 20140339708] 
Kim				[US PG PUB 20150200150] 
Lower et al.			[US PG PUB 20090279257]
Minogue			[US PG PUB 20020064572]
Mok et al.			[US PG PUB 20050168947]
Pommer et al.			[US PG PUB 20030201462]
Soga et al.			[US PG PUB 20020100986]
Lang et al.			[US PAT 7476976]
Yamada et al.			[US PAT 4686606]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819